           Case 5:20-cv-01038-R Document 6 Filed 12/08/20 Page 1 of 1



                   THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

LADARRELE R. DIXON,                         )
                                            )
                    Plaintiff,              )
                                            )
v.                                          )           CIV-20-1038-R
                                            )
LOVE’S TRAVEL SHOP                          )
COPPERATION OFFICE, ET AL.,                 )
                                            )
                    Defendants.             )

                                            ORDER
      Plaintiff filed this action appearing pro se asserting claims that he was subjected to

discrimination in his employment. In conjunction therewith Mr. Dixon filed an Application

for Leave to Proceed In Forma Pauperis. (Doc. No. 2) That motion was referred to United

States Magistrate Judge Shon T. Erwin for review. On November 17, 2020, Judge Erwin

issued a Report and Recommendation wherein he recommended that the case be dismissed

because Plaintiff failed to file an amended application to remedy defects in his original

motion as ordered by the Court on October 20, 2020. (Doc. Nos. 4 and 5). The record

reflects that Plaintiff has not objected to the Report and Recommendation within the time

limits prescribed therein nor sought an extension of time in which to object. Furthermore,

Plaintiff has made no attempt to comply with Judge Erwin’s order that he remedy his

deficient motion. Accordingly, the Court hereby ADOPTS the Report and

Recommendation and this case is hereby DISMISSED WITHOUT PREJUDICE.

      IT IS SO ORDERED this 8th day of December 2020.
